DETAILED ACTION
This Office action is a response to an Application No. 17/138,960 filed on 12/31/2020 in which claims 1-10 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Examiner contends that the drawings submitted on 01/22/2021 are acceptable for examination proceedings.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Pennington (Reg. No. 59,064) on April 19 & 29, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend Claims 1 and 6 as follows:

1. (Currently Amended) A method for providing dynamic synchronization of radio resources in a radio access network (RAN) in a wireless communication system, wherein the RAN has a type one network scheduler and a type two network scheduler, the method comprising:
	receiving a first physical resource block (PRB) assignment configuration from the type one network scheduler and the type two network scheduler, wherein the first physical resource block (PRB) assignment configuration is received by a first controller, the first physical resource block (PRB) assignment configuration comprises and a timestamp (t) indicating start of the current SFN;
	determining a second PRB assignment configuration using the first PRB assignment configuration, wherein the second PRB assignment configuration is determined by the first controller, the second PRB assignment configuration comprises at least one of:, a start system frame number, a start subframe number for PRB assignment at a time (T), the time (T) is greater than or equal to a synchronization time (s), the synchronization time is a waiting time at the first controller for transmitting the second PRB assignment configuration to the type one network scheduler and the type two network scheduler, wherein the type one network scheduler pertains to 4G networks and the type 2 network scheduler pertains to 5G networks; and  
	allocating the second PRB assignment configuration at the time (T), the time (T) is greater than or equal to the synchronization time (s), to the type one network scheduler and the type two network scheduler, by the first controller,
	wherein the type one network scheduler and the type two network scheduler are synchronized at the synchronization time for radio assignments,
	wherein the first PRB assignment configuration is used by the first controller until another PRB assignment configuration is received by the first controller.

6. (Currently Amended) A wireless communication system for providing dynamic synchronization of radio resources, the wireless communication system comprising a radio access network (RAN) and a first controller, wherein the RAN has a type one network scheduler and a type two network scheduler, the first controller configured to:
	receive a first physical resource block (PRB) assignment configuration from the type one network scheduler and the type two network scheduler, the first physical resource block (PRB) assignment configuration comprises and a timestamp (t) indicating start of the current SFN;
	determine a second PRB assignment configuration using the first PRB assignment configuration, the second PRB assignment configuration comprises at least one of: a start system frame number, a start subframe number for allocating PRB assignment at a time (T), a time (T) is greater than or equal to a synchronization time (s), the synchronization time is a waiting time at the first controller for transmitting the second PRB assignment configuration to the type one network scheduler and the type two network scheduler, wherein the type one network scheduler pertains to 4G networks and the type 2 network scheduler pertains to 5G networks; and
	allocate the second PRB assignment configuration at the time (T), the time (T) is greater than or equal to the synchronization time (s), to the type one network scheduler and the type two network scheduler,
	wherein the type one network scheduler and the type two network scheduler are synchronized at the synchronization time for radio assignments,
	wherein the first PRB assignment configuration is used by the first controller until another PRB assignment configuration is received by the first controller.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the closest prior art of record, Fu et al. (US 2019/0357236 A1), Panchal et al. (US 2020/0100137 A1) and Baldemair et al. (US 2021/0399857 A1), either individually or in combination fail to particularly disclose, fairly suggest or render obvious the claims.
Note that the prior art, Fu teaches a system relates to a pre-5th-Generation (5G) or 5G communication system to be provided for supporting higher data rates Beyond 4th-Generation (4G) communication system such as Long Term Evolution (LTE) and a method includes: when a category-1 service occupies resources scheduled for a category-2 services, a terminal receives data of the category-2 service according to information about scheduling of category-1 service data, resource of category-2 services can be reused for receiving category-1 service data to satisfy requirements for low delay of the category-1 services and increase the utility efficiency of resources of the category-services (see Abstract). However, Fu does not explicitly teach or disclose the claimed limitations in details as-a-whole as amended in claims 1 and 6 set forth in above.
Note that the prior art, Panchal teaches in-carrier dynamic sharing of radio spectrum may involve an advanced wireless service carrier or another type of carrier that is shared between LTE and NR technologies by access devices (e.g., a RAN scheduler) or between other types of radio technologies/spectrum (e.g., WiFi, unlicensed, licensed, etc.). The sharing of the carrier may be time-based, such as allocating a portion of time for use of the carrier to LTE and another portion of time of use of the carrier to NR (see ¶ [0056]). However, Panchal does not explicitly teach or disclose the claimed limitations in details as-a-whole as amended in claims 1 and 6 set forth in above.
Note that the prior art, Baldemair teaches a network node may be adapted to operate according to a first RAT and a second RAT where the first RAT ma be NR, the second LTE and a transmission time structure for Type A scheduling and Type B scheduling in resource/slot/physical resource block (see ¶ [0010] [0056]). However, Baldemair does not explicitly teach or disclose the claimed limitations in details as-a-whole as amended in claims 1 and 6 set forth in above.
The prior arts of record recited above disclose the claim limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior arts of record taken singularly or in combination. Thus, the prior arts of record do not sufficiently teach, suggest, or render obvious the claimed limitations as detailed on their entirety as-a-whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462